DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-6, 8-9, 11-12 and 14-24 are allowed.
The following is a statement of reasons for allowance:  claims 1, 15, 21 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
The prior art of record, Davies-Smith et al (US 10,638,832), does not teach “an absorbent member located in the second reservoir and at least partially saturated with the fluid; a second capillary member in fluid coupling with the absorbent member and with the applicator to form a second flow path for the fluid from the fluid supply system to the applicator, the second flow path being distinct from the first flow path” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
The prior art of record, Davies-Smith et al (US 10,638,832), does not teach “an absorbent member located in the second reservoir; and a second capillary member having a first portion in contact with the absorbent member and a second portion in contact with the applicator” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 15.
The prior art of record, Davies-Smith et al (US 10,638,832), does not teach “the first capillary member formed of a non- absorbent material; the second capillary member formed of an absorbent material” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 21.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613.  The examiner can normally be reached on Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754